          Case 14-00664               Doc 48          Filed 03/01/19 Entered 03/01/19 15:24:15                                      Desc Main
                                                        Document     Page 1 of 7
Fill in this information to identify the case:

Debtor 1                 Mavis L. Jordan

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:                 Northern             District of          Illinois
                                                                                            (State)

Case number            14-00664




 Form 4100R
 Response to Notice of Final Cure Payment                                                                                                              10/15
 According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.

  Part 1:             Mortgage Information
                              Ocwen Loan Servicing, LLC as servicer for U.S. Bank
                              National Association, as Trustee, for the GSAMP
                              Trust 2006-NC1 Mortgage Pass-Through Certificates,
Name of creditor:             Series 2006-NC1                                                                Court claim no. (if known)    n/a

Last 4 digits of any number you use to identify the debtor’s account:                      8757

Property address:             2133 S. Homan
                              Number         Street


                              Chicago                         IL             60623
                              City                            State        Zip Code



Part 2:               Prepetition Default Payments
     Check one:
      Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
       on the creditor’s claim.

      Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
       on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date
       of this response is:


Part 3:               Postpetition Mortgage Payment
     Check one:
      Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
       the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

          The next postpetition payment from the debtor(s) is due on:
                                                                              MM / DD / YYYY

      Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
       of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

          Creditor asserts that the total amount remaining unpaid as of 3/1/19, is:
          a. Total postpetition ongoing payments due:                                                                 (a)   $9,975.13

          b. Total fees, charges, expenses, escrow, and costs outstanding:                                   -        (b)   $741.11 Suspense Balance


          c. Total. Add lines a and b.                                                                                (c)   $9,234.02

          Creditor asserts that the debtor(s) are contractually
          obligated for the postpetition payment(s) that first became
          due on:                                                     04/01/2018
                                                                      MM / DD / YYYY

Form 4100R                                              Response to Notice of Final Cure Payment                                                  page 1
         Case 14-00664                  Doc 48        Filed 03/01/19 Entered 03/01/19 15:24:15                             Desc Main
                                                        Document     Page 2 of 7


Debtor 1              Mavis L. Jordan                                                       Case number (if known)   14-00664
                    First Name        Middle Name         Last Name



Part 4:         Itemized Payment History

If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
the creditor must attach an itemized payment history disclosing the following amounts from the date of the
bankruptcy filing through the date of this response:
        all payments received;
        all fees, costs, escrow, and expenses assessed to the mortgage; and
        all amounts the creditor contends remain unpaid.



Part 5:         Sign Here

The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
proof of claim.
Check the appropriate box:

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.
Sign and print your name and your title, if any, and state your address and telephone number if different
from the notice address listed on the proof of claim to which this response applies.



x       /s/ Laura Hrisko                                                                           Date        3/1/2019
    Signature



Print                  Laura Hrisko                                                                Title      Attorney for Creditor
                       First Name           Middle Name               Last Name



Company                Codilis & Associates, P.C.


If different from the notice address listed on the proof of claim to which this response applies:


Address                15W030 North Frontage Road, Suite 100
                       Number          Street



                       Burr Ridge                          IL              60527
                       City                                State           ZIP Code



Contact phone          (630) 794-5300                                                              Email      ND-One@il.cslegal.com

                                                                                                                                      File #14-14-01402




Form 4100R                                                   Response to Notice of Final Cure Payment                                     page 2
  Case 14-00664              Doc 48        Filed 03/01/19 Entered 03/01/19 15:24:15       Desc Main
                                             Document     Page 3 of 7

                                                     14-00664

                                             CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
upon the parties listed below, as to the Trustee and Debtor's attorney via electronic notice on
March 1, 2019 and as to the debtor by causing same to be mailed in a properly addressed
envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour
of 5:00 PM on March 1, 2019.

Marilyn O. Marshall, Chapter 13 Trustee, 224 S Michigan, Ste 800, Chicago, IL 60604 by electronic notice
through ECF
Mavis L. Jordan, Debtor(s), 2133 S. Homan, 1st Floor, Chicago, IL 60623
Zeljko Popovic, Attorney for Debtor(s), 105 West Madison, 23rd Floor, Chicago, IL 60602 by electronic
notice through ECF
Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice through ECF




                                                            /s/ Laura Hrisko


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Laura A. Hrisko ARDC#6230993
Brenda Ann Likavec ARDC#6330036
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300)
 C&AFILE# (14-14-01402)

NOTE: This law firm is a debt collector.
     Case 14-00664      Doc 48    Filed 03/01/19 Entered 03/01/19 15:24:15        Desc Main
                                    Document     Page 4 of 7

Post-Petition Due Date Received   Amount ReceivedAmount Applied Suspense Application
                                                                               Suspense Balance
           2/1/2014     1/27/2014 $     640.23 $      640.23 $           -     $         -
           3/1/2014     2/24/2014 $     640.23 $      640.23 $           -     $         -
           4/1/2014     3/24/2014 $     640.99 $      640.23 $          0.76 $          0.76
           5/1/2014     4/21/2014 $     640.23 $      640.23 $           -     $        0.76
           6/1/2014     5/27/2014 $     640.23 $      640.23 $           -     $        0.76
           7/1/2014     6/26/2014 $     640.23 $      640.23 $           -     $        0.76
           8/1/2014     7/25/2014 $     640.23 $      640.23 $           -     $        0.76
           9/1/2014     9/15/2014 $     640.23 $      640.23 $           -     $        0.76
         10/1/2014     10/14/2014 $     640.23 $      640.23 $           -     $        0.76
         11/1/2014     11/17/2014 $     640.23 $      640.23 $           -     $        0.76
         12/1/2014     12/17/2014 $     640.23 $      637.44 $          2.79 $          3.55
           1/1/2015     2/28/2015 $   1,200.00 $      637.44 $        562.56 $        566.11
           2/1/2015     3/16/2015 $     680.00 $      637.44 $         42.56 $        608.67
           3/1/2015     5/11/2015 $     640.23 $      637.44 $          2.79 $        611.46
           4/1/2015     7/15/2015 $     640.50 $      637.44 $          3.06 $        614.52
           5/1/2015     8/17/2015 $     640.23 $      637.44 $          2.79 $        617.31
           6/1/2015     9/16/2015 $     640.00 $      637.44 $          2.56 $        619.87
           7/1/2015    12/31/2015 $     695.84 $      637.44 $         58.40 $        678.27
           8/1/2015    12/31/2015                $    637.44 $       (637.44) $        40.83
           9/1/2015     1/30/2016 $     696.00 $      637.44 $         58.56 $         99.39
         10/1/2015       3/2/2016 $     638.00 $      637.44 $          0.56 $         99.95
         11/1/2015       4/5/2016 $     640.00 $       684.46 $       (44.46) $        55.49
         12/1/2015      5/13/2016 $     640.23 $       684.46 $       (44.23) $        11.26
                        6/17/2016 $     640.23                  $     640.23 $        651.49
           1/1/2016     7/28/2016 $     640.23 $       684.46 $       (44.23) $       607.26
           2/1/2016      9/2/2016 $     640.23 $       684.46 $       (44.23) $       563.03
           3/1/2016    10/23/2016 $     640.23 $       684.46 $       (44.23) $       518.80
           4/1/2016    10/24/2016 $     684.46 $       684.46 $          -     $      518.80
           5/1/2016     12/2/2016 $     684.46 $       684.46 $          -     $      518.80
           6/1/2016      1/9/2017 $     684.46 $       684.46 $          -     $      518.80
           7/1/2016     2/25/2017 $     640.23 $       684.46 $       (44.23) $       474.57
           8/1/2016      4/6/2017 $     640.23 $       684.46 $       (44.23) $       430.34
           9/1/2016      5/8/2017 $     640.46 $       684.46 $       (44.00) $       386.34
         10/1/2016      5/16/2017 $     564.24 $       684.46 $      (120.22) $       266.12
         11/1/2016       7/6/2017 $     660.23 $       815.29 $      (155.06) $       111.06
                        7/21/2017 $     680.00                  $     680.00 $        791.06
         12/1/2016       9/1/2017 $     680.00 $       815.29 $      (135.29) $       655.77
           1/1/2017    10/17/2017 $     680.00 $       815.29 $      (135.29) $       520.48
           2/1/2017     11/6/2017 $   2,631.48 $       815.29 $     1,816.19 $      2,336.67
           3/1/2017     11/6/2017                $     815.29 $      (815.29) $     1,521.38
           4/1/2017     11/6/2017                $     815.29 $      (815.29) $       706.09
           5/1/2017     12/1/2017 $     680.00 $       815.29 $      (135.29) $       570.80
           6/1/2017      1/8/2018 $     680.00 $       815.29 $      (135.29) $       435.51
           7/1/2017     2/23/2018 $     861.08 $       815.29 $        45.79 $        481.30
           8/1/2017     3/30/2018 $     861.08 $       815.29 $        45.79 $        527.09
           9/1/2017     4/30/2018 $     640.00 $       815.29 $      (175.29) $       351.80
Case 14-00664      Doc 48      Filed 03/01/19 Entered 03/01/19 15:24:15        Desc Main
                                 Document     Page 5 of 7

  10/1/2017        6/19/2018   $     640.00   $    815.29   $   (175.29)   $     176.51
  11/1/2017        8/10/2018   $     840.00   $    861.08   $    (21.08)   $     155.43
                   9/28/2018   $     650.00                 $    650.00    $     805.43
  12/1/2017       10/30/2018   $     900.00   $   861.08    $     38.92    $     844.35
   1/1/2018        12/2/2018   $     840.00   $   861.08    $    (21.08)   $     823.27
   2/1/2018         1/7/2019   $     840.00   $   861.08    $    (21.08)   $     802.19
   3/1/2018        2/19/2019   $     800.00   $   861.08    $    (61.08)   $     741.11
   4/1/2018 Due
     Case 14-00664       Doc 48   Filed 03/01/19 Entered 03/01/19 15:24:15      Desc Main
                                    Document     Page 6 of 7

Comments                                             Due Date Total Payment
                                                      4/1/2018         861.08
                                                      5/1/2018         861.08
                                                      6/1/2018         861.08
                                                      7/1/2018         861.08
                                                      8/1/2018         861.08
                                                      9/1/2018         861.08
                                                     10/1/2018         961.73
                                                     11/1/2018         961.73
                                                     12/1/2018         961.73
                                                      1/1/2019         961.73
                                                      2/1/2019         961.73
                                                     Total Due        9975.13




Credit provided for missed NOPC




Credit provided for missed NOPC
Case 14-00664   Doc 48   Filed 03/01/19 Entered 03/01/19 15:24:15   Desc Main
                           Document     Page 7 of 7
